Citation Nr: 0811874	
Decision Date: 04/10/08    Archive Date: 04/23/08

DOCKET NO.  05-39 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a neurologic 
disorder manifested by numbness of the right funny 
bone/elbow.  

2.  Entitlement to service connection for arthritis.  

3.  Entitlement to service connection for degenerative joint 
disease of the arms, legs, hands, wrists, feet, and hips, 
secondary to service-connected mechanical low back pain.  


REPRESENTATION

Appellant represented by:	Gregory D. Keenum, Attorney at 
Law


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant served on active duty from October 1982 to 
October 1985.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Jackson, 
Mississippi, VA Regional Office (RO).  

The Board notes that, by rating decision dated in October 
2006, service connection for fibromyalgia and depression was 
granted, and a total disability based on individual 
unemployability was established.  This represents a full 
grant of the benefits sought in regard to those issues.  

The Board notes that by letter dated in July 2007, the 
appellant and the appellant's attorney were notified of a 
scheduled hearing in August 2007.  The appellant failed to 
appear for the hearing.  Good cause having not been shown for 
her failure to appear for the hearing, the hearing request is 
considered withdrawn.  


FINDINGS OF FACT

1.  The competent evidence establishes no chronic neurologic 
disability manifested by numbness of the right funny 
bone/elbow.  

2.  The competent evidence establishes that the appellant 
does not have arthritis or degenerative joint disease of the 
arms, legs, hands, wrists, feet, and hips.  

3.  Degenerative joint disease of the arms, legs, hands, 
wrists, feet, and hips, claimed as secondary to service-
connected mechanical low back pain is not proximately due to 
or the result of service-connected disease or injury.  



CONCLUSIONS OF LAW

1.  A chronic neurologic disability manifested by numbness of 
right funny bone/elbow was not incurred or aggravated in 
active service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.304 (2007).

2.  Arthritis/degenerative joint disease, to include of the 
arms, legs, hands, wrists, feet, and hips, was not incurred 
or aggravated in service and arthritis may not be presumed to 
have been incurred during service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).

3.  Arthritis/degenerative joint disease, to include of the 
arms, legs, hands, wrists, feet, and hips, is not proximately 
due to or the result of service-connected disease or injury.  
38 C.F.R. § 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's claim, a 
letter dated in July 2004 and October 2004 fully satisfied 
the duty to notify provisions.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The claimant was aware that it was 
ultimately the claimant's responsibility to give VA any 
evidence pertaining to the claims.  The VCAA letter told the 
claimant to provide any relevant evidence in the claimant's 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  ).  In particular, the VCAA 
notification:  (1) informed the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) informed the claimant about the 
information and evidence that VA will seek to provide; (3) 
informed the claimant about the information and evidence that 
the claimant is expected to provide; and (4) requested that 
the claimant provide any evidence in his possession that 
pertains to the claims, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim."  See Pelegrini II.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that a statement of the case 
or supplemental statement of the case can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the statement of the case or 
supplemental statement of the case.  See Mayfield v. 
Nicholson, No. 2007-7130 (Fed. Cir. Sept 17, 2007) 
(Mayfield III).  As a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See Mayfield 
III, (citing Mayfield v. Nicholson, 444 F.3d at 1328, 1333-
34). 

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the Court found that the evidence established that 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claims, and found that 
the error was harmless, as the Board has done in this case).  
A VCAA notice letter was also sent in June 2006.  

If any notice deficiency is present, the Board finds that the 
presumption of prejudice on VA's part has been rebutted in 
this case by the following:  (1) based on the communications 
sent to the appellant over the course of this appeal, the 
claimant clearly has actual knowledge of the evidence she is 
required to submit in this case; and (2) based on the 
claimant's contentions as well as the communications provided 
to the claimant by VA, it is reasonable to expect that the 
claimant understands what was needed to prevail.  See also 
Simmons v. Nicholson, 487 F. 3d 892 (2007); see also Sanders 
v. Nicholson, 487 F. 3d 881 (2007).  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service medical records, 
VA medical treatment records, and identified private medical 
records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  The claimant was also afforded VA 
examinations.  38 C.F.R. § 3.159(c)(4).  The records satisfy 
38 C.F.R. § 3.326.

The Board also finds that a VA examination is not necessary 
to determine whether a chronic neurologic disability 
manifested by a numb funny bone/elbow is related to his 
period of honorable service, as the standards of the Court's 
recent decision in McLendon v. Nicholson, 20 Vet. App. 79 
(2006), have not been met.  Under McLendon, VA must provide a 
medical examination in a service connection claim when there 
is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Id at 81. 

In this case, although the claimant was treated for 
complaints to include numbness of the right elbow in service, 
there is competent evidence of record establishing that a 
chronic neurologic disability of the right funny bone/elbow 
was not manifest in service and that the appellant does not 
currently have a chronic neurologic disability manifested by 
numbness of the right funny bone/elbow.  In light of these 
findings, the prongs of McLendon have not been met.  
Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA or the Court.

The appellant was also sent a letter regarding the 
appropriate disability rating or effective date to be 
assigned in June 2006.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

Criteria

Service connection means the facts demonstrate that a disease 
or injury, which results in current disability, was incurred 
or aggravated in active military service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303 (2007).  Service connection 
may also be granted for arthritis when it is manifested to a 
compensable degree within one year following discharge from 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

Except as provided in 38 C.F.R. § 3.300(c), disability that 
is proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. § 
3.310 (2007).  This includes an increase in disability.  When 
aggravation of a veteran's non-service-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

Essentially, the appellant asserts that arthritis is related 
service, based upon a theory of either direct service 
connection or secondary service connection, and that she has 
a neurologic disorder manifested by numbness of the right 
funny bone/elbow related to service.  The Board finds that 
service connection is not warranted for 
arthritis/degenerative joint disease of the arms, legs, 
hands, wrists, feet, and hips under either theory of 
entitlement and that service connection is not warranted for 
a neurologic disorder of the right funny bone/elbow.  

The Board notes that the existence of a current disability is 
the cornerstone of a claim for VA disability compensation.  
38 U.S.C.A. § 1131 (West 2002); see Degmetich v. Brown, 104 
F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 
(1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) 
(service connection may not be granted unless a current 
disability exists); Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992).  On VA examination in August 2006, the examiner 
stated that the appellant did not meet the criteria for a 
diagnosis of degenerative joint disease of the hands, wrists, 
feet, or hips.  While a November 2001 VA treatment record 
notes the appellant's complaints of arthritis, the record 
reflects no diagnostic testing and range of motion findings 
pertained to the neck and back.  

The Board has accorded more probative value to the August 
2006 VA opinion to the effect that the appellant does not 
have arthritis or degenerative joint disease of the arms, 
legs, hands, wrists, feet, and hips to be more probative.  
Significantly, x-ray examinations in August 2006 of the hips, 
wrist, hands and feet were normal.  While pain on motion of 
the wrists and some swelling in the proximal interphalangeal 
and distal interphalangeal joints of her right hand, it was 
noted to function well as a unit and there was no limitation 
of motion of her left hand was noted.  Painless range of 
motion of the hips was noted, and while some pes bursa 
tenderness of the bilateral knees was noted, range of motion 
of the knees was 0 to 140 degrees, bilaterally.  In addition, 
no swelling and no abnormality of the feet was noted.  The 
Board notes that the appellant is service-connected for 
fibromyalgia and mechanical low back pain.  The Board finds 
that the August 2006 opinion to be the most probative 
evidence in this case.  The examiner reviewed the claims 
file, the report is remarkably detailed, and a complete 
rationale was provided for the opinions.  Thus, absent 
competent evidence of disease or injury productive of 
disability, service connection is not warranted.  

In regard to the funny bone/elbow, the Board notes that while 
service medical records reflect complaints in association 
with numbness, pain, and weakness of the right arm, 
neurologic evaluation in August 1985 showed that the 
distribution of the weakness and numbness was not anatomic, 
rather highly suggestive of functional etiology.  The Board 
notes that a February 2004 VA treatment record reflects a 
diagnosis of conversion disorder.  In addition, while the 
August 1985 separation examination reflects complaints of 
right elbow pain, examination showed the upper extremities 
was normal, and neurologic examination was normal.  

In addition, post-service records are negative for a 
diagnosis of a chronic neurologic disability manifested by 
numbness of the right elbow or funny bone.  A February 1998 
VA examination report notes a normal neurologic examination.  
In August 2000, no joint swelling, tenderness, or erythema 
was noted, and the examiner referenced the normal 1998 nerve 
conduction studies.  While an August 2003 private record 
notes some possible motor impersistence in the right arm and 
a subjective decreased light touch on the right arm, 
pertinent neurologic complaints were noted to be essentially 
related to seizure activity, and the assessments included 
possible previous left hemisphere cerebrovascular accident 
and possible complex partial seizure disorder.  Regardless, 
the record is absent a diagnosis of a chronic neurologic 
disability of the right funny bone/elbow.  A September 2004 
VA treatment notes an intact neurologic examination and on VA 
examination in August 2006, normal range of motion of the 
elbows was noted.  

The Board notes that the appellant is competent to report her 
symptoms, to include pain, weakness, and numbness.  In this 
case, however, the Board has accorded more probative value to 
the competent evidence, to include the contemporaneous 
service medical records and the VA opinions .  Absent 
competent evidence of disease or injury productive of 
disability service connection is not warranted.  See Sanchez-
Benitez v. West, 259 F.3d 1356 (Fed. Cir. 2001).  At this 
time, there is no competent diagnosis of 
arthritis/degenerative joint disease, to include of the arms, 
legs, hands, wrists, feet, and hips, and no diagnosis of a 
chronic neurologic disability manifested by numbness of the 
right funny bone/elbow.  Absent a current disability, service 
connection on a direct or secondary basis is not warranted.  

The preponderance of the evidence is against the claims and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied. 





ORDER

Service connection for a chronic neurologic disability 
manifested by numbness of the right funny bone/elbow is 
denied.  

Service connection for arthritis is denied.  

Service connection for degenerative joint disease of the 
arms, legs, hands, wrists, feet, and hips, secondary to 
service-connected mechanical low back pain is denied.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


